Citation Nr: 0912739	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) and major depressive 
disorder.

2.  Entitlement to a rating in excess of 10 percent for right 
arm tendonitis.

3.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to July 
1979 and from October 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified 
before the undersigned Acting Veterans Law Judge at a January 
2009 Video Conference hearing.  A copy of the transcript of 
that hearing is of record.

At his January 2009 Video Conference hearing, the Veteran 
made an informal claim to reopen his hypertension service 
connection claim.  The Veteran also appears to be making an 
informal claim for a liver disorder, a condition purportedly 
caused by his PTSD medication, in his October 2007 notice of 
disagreement.  The Board finds that these issues are 
inextricably intertwined with the issue of entitlement to 
TDIU on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991)..

In January 2009, subsequent to issuance of the October 2008 
supplemental statement of the case, the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a liver 
disorder, entitlement to increased ratings for right arm 
tendonitis and mechanical low back pain, and entitlement to 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairments with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a March 2007 letter in which 
the RO notified him that to substantiate his increased PTSD 
rating claim, the evidence needed to show that the disability 
had worsened.  This letter told him what evidence VA would 
obtain, and what evidence he was expected to provide.  
Finally, this letter notified the Veteran that he should 
submit any relevant evidence in his possession.  This letter 
met the duty to notify the Veteran in accordance with 
Pelegrini.  The remaining elements of proper Dingess notice 
were provided in the March 2007 letter.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code (DC) under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the Veteran's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the Veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The March 2007 pre-adjudication VCAA letter notified the 
Veteran that medical or lay evidence describing the impact on 
his employment and his daily life could be submitted to 
substantiate his claim and provided specific examples.  This 
letter stated that such evidence should describe a worsening 
of the  impairments.  This letter also notified the Veteran 
that VA would assist him in obtaining his employment records 
and that statements from his employers as to his job 
performance, lost time or other information regarding how his 
condition affected his ability to work was relevant in 
determining his disability rating.  In addition, this letter 
notified him that he could submit statements from people who 
have witnessed the affect of his disability on him.  VA has 
met its duty to notify the Veteran in accordance with 
Vazquez-Flores.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, Social Security 
Administration (SSA) records, private treatment records, and 
VA treatment records have been obtained.  He has been 
afforded VA psychiatric examinations and sufficient medical 
opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
already been received, the Board may proceed with the 
consideration of the Veteran's claim.

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the Veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.   

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

A 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  DC 9411.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted for PTSD when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  A GAF 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  DSM-IV; 38 C.F.R. §§ 4.125, 
4.130 (2005).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

PTSD

The Veteran contends that he is entitled to a higher 
disability evaluation for his PTSD due to the severity of his 
symptoms.

On VA psychiatric examination in March 2007 the Veteran 
reported experiencing nightmares three to four times per 
week, sleeping approximately two or two and a half hours per 
night, ruminating throughout the daytime and experiencing 
panic attacks.  His short term memory was reportedly 
impaired.  He reported no social activities other than 
monthly visits from his relatives.  The Veteran "adamantly" 
stated that his mental and physical condition had worsened, 
that he was having increased problems with his short term 
memory, and that his condition was "hopeless."  Despite 
this worsening condition, he did not seek mental health 
services as he felt they had been ineffective in the past.  
The examiner noted that the Veteran "was quite anxious to 
hammer home the point that he [was] completely disabled and 
unable to work."  In addition, the examiner noted that the 
Veteran "tended to interact in a somewhat pleading manner, 
as if he wanted to be sure that [the examiner] believed his 
account unquestioningly" and that at some points the 
examination was more of a "sales pitch" than a "genuine 
listing of his actual condition."  

The March 2007 examiner described the Veteran as alert, well 
oriented, able to express himself in a relevant and coherent 
fashion but was noted to displayed "significant difficulties 
with concentration, reasoning, logic and comprehension."  
These difficulties were attributed by the examiner to "a 
malingering component" of the Veteran's presentation.  The 
examiner found the Veteran to be "fairly suspicious" in 
that he had "surrendered fairly quickly and totally to the 
notion that his condition [was] helpless," and that he was 
presenting a rather "exaggerated and self serving report of 
his current limitations."   A diagnosis of PTSD was made and 
a GAF score of 60 was assigned.  The examiner noted that the 
Veteran's GAF score may actually be more in the 70 to 75 
range "due to concerns about malingering."

The Veteran reported that his right shoulder pain, low back 
pain, and left thigh pain were "severe problems" and 
prevented him from working as a truck driver "from October 
2006 to the present" in a June 2007 VA primary care 
treatment note.  The Veteran reported suicidal ideations with 
no plan in an August 2007 psychiatric evaluation note.

An August 2007 VA mental health treatment note reflected the 
Veteran's "re-initiation" of treatment after a "long 
absence since 2003."  He reported such symptoms as 
anhedonia, irritability, poor concentration, hypervigilance 
and avoidance.  Suicidal or homicidal ideations, as well as 
auditory and visual hallucinations or delusions were denied.  
Difficulty sleeping was also reported, and was thought to be 
in some part attributable to sleep apnea.  A GAF score of 46 
was assigned.

The Veteran reported that he was "doing fairly well" and 
that he had quit work in October due to "nervousness and 
[an] inability to do the job" in an October 2007 VA mental 
health treatment note.  Difficulty failing asleep, 
nightmares, anhedonia, isolation, irritability, poor 
concentration, hypervigilance and avoidance were reported.

SSA records received in November 2007 indicate the Veteran's 
claim for disability benefits was denied.  It was noted that 
the evidence demonstrated his disabilities caused some work 
related restrictions, but did not prevent him from performing 
all types of work.

In an April 2008 VA mental health treatment note, the Veteran 
reported that he was doing worse and that he could not 
"remember anything."  He reported daytime anxiety, frequent 
nightmares, poor sleep, poor short term memory and that he 
was preoccupied with thoughts of recent stressors.  He stated 
that his wife had left him and that his house was about to go 
into foreclosure.  He had stopped taking his prescribed 
psychotropic medications as he was "doing so bad."  He 
reported that he had stopped working in October due to 
nervousness and an inability to do the job.  Suicidal or 
homicidal ideations were denied, as were auditory or visual 
hallucinations or delusions.  His appearance was noted to be 
appropriate and his thought process was logical and goal 
directed.

Suicidal or homicidal ideations, as well as auditory and 
visual hallucinations, were denied in a June 2008 VA mental 
health treatment note.  Poor memory and concentration were 
also reported.

A July 2008 VA psychiatric examination reflected the 
Veteran's continued reports of daily nightmares, sleep 
difficulties, nervousness, panic attacks, blackouts and 
memory impairments.  He reported that he stopped working in 
October 2006 due to his impact of the various physical pains 
on his driving ability and added that his PTSD symptoms also 
negatively impacted his driving abilities in that he was 
"too nervous to drive."  He stated that he was temporarily 
separated from his wife of 24 years, and that he currently 
lived with his adult son but that this relationship was not 
going well.  Other social relationships were denied.  The 
Veteran stated that he now experienced auditory and visual 
hallucinations.  The examiner noted no impairments in thought 
processes or communication, that his personal hygiene was 
"positive", and that he was oriented.  Speech was "normal" 
with no irrelevant or illogical content found.  Obsessive or 
ritualistic behavior was denied.  The examiner noted that the 
Veteran had "surprising alacrity" in the immediacy and 
accuracy of his responses despite his memory difficulty 
claims, and found no appreciable short or long term memory 
loss.  Suicidal or homicidal ideations, as well as auditory 
and visual hallucinations, were denied in an August 2008 VA 
mental health treatment note.  He was noted to be alert and 
oriented with intact thought processes.

Following this examination and a review of the Veteran's 
claims folder, the July 2008 examiner noted that the 
Veteran's PTSD remained at "stasis" and that he 
"apparently enjoys ill-health given the enormous amount of 
visitations compared to other veterans."  Diagnostic 
consideration of hypochondriasis or malingering were rejected 
as "excessive."  A PTSD diagnosis was continued and a GAF 
score of 60 was assigned.  In summary, the examiner noted 
that presently the Veteran lacked the will to be forth the 
effort to find employment and that his lack of employment 
seemed to be less dependent on his physical and/or cognitive 
disabilities.

At his January 2008 Video Conference hearing, the Veteran 
testified that he was always "nervous" and that he 
experienced "nightmares."  He also testified that he 
initially purchased his own truck and became an independent 
driver due to his PTSD.

Based upon the evidence of record, the Board finds the 
Veteran's PTSD is manifested by occupational and social 
impairments with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The overall evidence demonstrates his symptomatology 
has remained consistent throughout the course of his appeal.  
He has reported anhedonia, hypervigilance, sleep 
difficulties, and panic attacks.  He consistently presented 
as having fair judgment and insight and without memory or 
concentration problems.  Delusions and hallucinations as well 
as suicidal and homicidal ideations were generally negative.  
There has been no suggestion of an inability to perform 
activities of daily living, and no neglect of personal 
hygiene has been noted.  The July 2008 VA examiner noted that 
he had no problem with memory recall or accuracy despite his 
claims to the contrary.  The March 2007 examiner expressed 
concerns about possible malingering, but the July 2008 
examiner rejected such a designation as excessive.

The record shows the Veteran is presently unemployed after 
quitting his job as an independent truck driver in October 
2006, a decision he has attributed to his various physical 
impairments and pain.  Although an August 2007 VA treatment 
provider assigned a GAF score of 46, VA medical opinions 
provided in March 2007 and July 2008 based upon more complete 
examinations assigned GAF scores of 60 which are indicative 
of a mild impairment.  The Board finds the March 2007 and 
July 2008 VA examiner's opinions to be more persuasive as to 
the level of disability manifested.  There is no probative 
evidence of occupational and social impairments with reduced 
reliability and productivity nor evidence of any specific 
increase in disability during an identified period of time.  

Although the Veteran claimed to have been experiencing 
auditory and visual hallucinations in a July 2008 VA 
psychiatric examination, such symptoms were otherwise 
consistently denied throughout the course of the appeal, 
including in August 2008.  In addition, suicidal ideations 
were noted in an August 2007 psychiatric evaluation request, 
but were subsequently consistently denied.

The Board finds the Veteran's symptoms have approximated the 
criteria for a 30 percent evaluation throughout the course of 
this appeal.  The persuasive evidence of record demonstrates 
GAF scores suggestive of a mild impairment and the clinical 
and examination evidence documents that level of disability.  
There is no competent evidence of flattened effect, impaired 
judgment, or speech abstract thinking, difficulty in 
understanding complex commands, panic attacks occurring more 
than once per week or impairment of short or long term 
memory.  The persuasive medical evidence also demonstrates 
his present unemployment is not due to his PTSD.  The 
evidence is against the claim for a higher or staged rating 
for PTSD.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The overall evidence of record is not indicative 
of a marked interference with employment.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the  claim for an increased 
rating.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for PTSD is denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims.  The VCAA 
duty to assist, however, requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The Veteran submitted a portion of his November 2007 initial 
evaluation report from the Rehabilitation Centers of 
Charleston which included various findings related to his low 
back and right arm.  This initial evaluation report details 
findings from a physical examination and appears to be 
incomplete as the report does not contain a diagnosis and is 
unsigned.  Complete copies of this report and any 
accompanying treatment records are required to make a 
decision on the Veteran's low back and right arm tendonitis 
increased rating claims.

In addition, the Veteran indicated in a March 2008 statement 
that he had completed physical therapy at HealthSouth.  The 
Veteran did not indicate which of his disabilities were 
involved in physical therapy.  These records are not in the 
claims folder and may be relevant to the Veteran's claim.

The November 2007 physical examination results also appear to 
demonstrate worsened low back and right arm symptoms.  Six of 
Waddell's non-organic signs were noted to be present during 
the examination.  In addition, the Veteran reported at his 
January 2009 hearing that he now wears a back brace and uses 
a "sleeping device" to treat his back condition, as well as 
using a transcutaneous electrical nerve simulation (TENS) 
unit to treat his back pain.  Given the Veteran's January 
2009 Video Conference testimony and his November 2007 private 
rehabilitation initial evaluation, the Board finds that new 
joint and spinal examinations are warranted.  

As the Veteran's right arm tendonitis and low back pain 
increased rating claims, his request to reopen his 
hypertension service connection claim, and his liver disorder 
service connection claim are being remanded for development 
and adjudication, the claim for a TDIU must be remanded since 
the claims are inextricably intertwined.  Therefore, 
additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  As the request to reopen a claim for 
hypertension and a service connection 
claim for a liver disorder are 
"inextricably intertwined" with the 
TDIU issue on appeal, VA must ensure that 
the notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to these matters.  This 
includes notifying the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  

2.  The issues of whether new and 
material evidence was received to reopen 
a claim for hypertension and entitlement 
to service connection for a liver 
disorder should be adequately developed 
and adjudicated.  The Veteran should be 
notified of any decision and of his 
appellate rights.  If a timely notice of 
disagreement is filed, the Veteran should 
be furnished a statement of the case and 
provided the requisite period of time for 
a response.  

3.  The RO/AMC should take appropriate 
efforts to obtain all treatment records 
from the Rehabilitation Centers of 
Charleston, including a complete copy 
of a November 2007 initial evaluation.  
If any records are unavailable, a note 
to that effect should be placed in the 
claims folder, and the Veteran and his 
representative so notified in writing.

4.  The RO/AMC should take appropriate 
efforts to obtain all treatment records 
from HealthSouth, including any and all 
physical therapy records.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
folder, and the Veteran and his 
representative so notified in writing.

5.  Following the completion of the 
development listed above, the RO/AMC 
should schedule the Veteran for an 
appropriate VA spine examination to 
determine the current status of his low 
back disability.  The examiner should 
review the claims folder and note that 
a review was conducted in the provided 
report.

The examiner should provide an opinion 
concerning the current range of motion, 
including whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, 
incoordination, or flare-ups; these 
determinations should, if possible, be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  If ankylosis of the 
spine is present, the examiner should 
so state.  Consideration as to 
Waddell's non-organic signs should also 
be made.  Finally, an opinion as to the 
length and frequency of any 
incapacitating episodes attributable to 
the Veteran's service-connected low 
back disability should be provided.

The examiner should also indicate 
whether the Veteran suffers from 
radiculopathy or other neurological 
condition that has been caused by his 
service-connected low back disability.  
The examiner should specifically 
identify any evidence of radiculopathy 
due to the service-connected 
disability, to including reflex 
changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
impairment in the lower extremities due 
to service-connected disability should 
be identified.  The examiner should 
provide an opinion with respect to any 
nerves involved as to whether there is 
complete paralysis or incomplete 
paralysis that is mild, moderate, 
moderately severe, or severe.  The 
rationale for all opinions expressed 
must also be provided.

6.  The Veteran should be afforded a VA 
joint examination to determine the 
current severity of his right arm 
tendonitis.  The examiner should review 
the claims folder and note that a 
review was conducted in the provided 
report.

The examiner should provide an opinion 
concerning the current range of motion, 
including whether there are objective 
clinical indications of pain/painful 
motion, weakened movement, 
premature/excess fatigability, 
incoordination, or flare-ups; these 
determinations should, if possible, be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  Consideration as to 
Waddell's non-organic signs should also 
be made.  The rationale for all 
opinions expressed must also be 
provided.

7.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed.  All applicable laws and 
regulations should be considered, 
including whether separate compensable 
evaluations for radiculopathy are 
warranted.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


